DETAILED ACTION
	The following is a Final Office action in response to communications received 3/1/22. Claims 1, 2, 4, 6-9, 11, and 13-20 have been amended. Claim 21 has been added. Therefore, claims 1-21 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for multi-core I/O trace analysis”. The claim(s) recite(s) the limitations of “organizing the first information into a resulting form facilitating analysis of the first information to determine functional and/or performance characteristics corresponding to the I/O operation”, “determining a pair of recorded entries of the first information denoting a same first sub- operation of the I/O operation, wherein a first entry of the pair denotes sending the same first sub-operation from a sending one of the plurality of computing modules at a first time, wherein a second entry of the pair denotes receiving the same first sub-operation at a receiving one of the plurality of computing modules at a second time”, and “determining the second time of the second entry is less than the first time of the first entry by a first amount”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a plurality of computing modules”, “a plurality of central processing units”, “a local memory”, and “an internal switching fabric” in claims 1, 8, and 15, nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “the first processing core organizing” language, the claims encompass the user manually organizing a set of data in order to better analyze it for performance characteristics, determining a pair of entries that have a matching (same) sub-operation being sent and then received, and making a comparison of two time entries with a set time difference between them. The mere nominal recitation of generic processors does not take the claim limitations out of the mental processes grouping. Thus, the claim recites a mental process, concepts that may be performed in the human mind, in this case being evaluation, judgment, and opinion. The claim(s) also recite(s) the limitation(s) “recording trace information in the respective memory of the computing module” and “accessing first information corresponding to the recorded trace information in the respective local memory”, which describe(s) the concept of “collection and storage of data”, which corresponds to concepts identified as abstract ideas by the courts, such as in Smart Systems Innovations. The concepts described in claim(s) 1, 8, and 15 are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim(s) 1, 8, and 15 of collecting and storing data is an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements recited including “a plurality of computing modules”, “a plurality of central processing units”, “a local memory”, and “an internal switching fabric” in claims 1, 8, and 15 are recited at a high level of generality, i.e., as generic processing components performing generic computer functions. This generic processing component limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more (p. 21, ln. 18 – p. 22, ln. 12, fig. 3).
	Claim(s) 2-7, 9-14, and 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p. 13-15 of remarks) that the claims recite additional elements that integrate the abstract idea into a practical application, the examiner respectfully disagrees.
The examiner notes that the limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application (see MPEP 2106.04(d)) that would apply in a case such as presented in this application would either be “an improvement in the functioning of a computer, or an improvement to other technology or technical field” or “effecting a transformation or reduction of a particular article to a different state or thing”. In this case determining a performance issue and in response, collecting additional trace information does not improve the functioning of computer or effect a transformation or reduction of a particular article to a different state or thing. The examiner notes that simply determining a problem does not change the computer or technology if a specific problem is not determined and then in response a specific fix or solution that removes the specific problem from the computer. In this case determining a problem and then collecting more information does not remove or fix the problem and thus the computer itself is not improved. Another similar example that also would not provide a practical application would be to display or make and/or send a notification of the determined problem. Displaying or communicating a determined problem would also not improve the computer or technology.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113